Citation Nr: 0715048	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.S. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1953 to 
March 1956.  He died in June 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision.  


FINDINGS OF FACT

1.  The veteran died in June [redacted], 2003, and the certificate of 
death lists malignant neoplasms of the prostate as the cause 
of his death.

2.  At the time of his death, the veteran was service 
connected for herniated disc disease, a left knee disability, 
and a duodenal ulcer, and had been rated as totally disabled 
since September 7, 1993 (a period of less than 10 years 
before his death).

3.  The evidence fails to show that a service connected 
disability caused or substantially and materially contributed 
to the cause of the veteran's death.

4.  The appellant has not alleged that any rating decision 
was clearly and unmistakable erroneous.

5.  The evidence fails to show that the veteran was either a 
prisoner of war, or died within five years of his discharge 
from service.





CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2006). 

2.  The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. §§ 1318, 
7105 (West 2002); 38 C.F.R. §§ 3.22, 3.104, 3.105(e) (2006); 
70 Fed. Reg. 72,211 (2005); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See Id.

The certificate of death lists the cause of the veteran's 
death as malignant neoplasms of the prostate.  At the time of 
his death, the veteran was service connected for herniated 
disc disease that was associated with hypertrophic 
osteoarthritis of the left knee; for a duodenal ulcer, post 
gastrectomy; and for a severe genu varum deformity of the 
left knee with lateral instability associated with 
hypertrophic osteoarthritis of the left knee.  The appellant 
contends that the veteran's death was caused by at least one 
of his service connected disabilities.

In May 2004, Dr. Arnaldo Gerena Nieves wrote that the veteran 
had been in prolonged treatment with prednisone which he 
opined possibly affected his gastric mucosa, exacerbating his 
duodenal ulcer and causing the bleeding which in turn caused 
severe anemia which (apparently in 2002) required emergency 
care with blood transfusions, thermo-coagulation and 
injection of epinephrine in the duodenal ulcer, which could 
have caused the veteran's death.

However, this opinion is too tenuous and speculative in 
nature to provide the requisite nexus between the cause of 
the veteran's death and a service connected disability.  
First, words such as "possibly" and "could" are inherently 
speculative, and therefore the opinion on its face does not 
make it as likely as not that a service connected disability 
caused the veteran's death.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Second, while Dr. Gerena constructed a 
scenario which he opined could have caused the veteran's 
death, the evidence shows that this chain of events did not 
actually cause the veteran's death.  Instead, the veteran 
died as a result of prostate cancer; and aside from prostate 
cancer, his death certificate fails to list any additional 
causes or contributing factors in his death.

While the appellant believes that the veteran's death was the 
result of a service connected disability, she is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, her opinion is also insufficient to 
provide the requisite nexus.  

Aside from Dr. Gerena's highly speculative opinion, the 
veteran's claims file is otherwise void of any medical 
evidence suggesting either that one of his service connected 
disabilities was a contributing cause in his death or that 
his prostate cancer was the result of his time in service. 

As such, the criteria for service connection for the cause of 
the veteran's death have not been met, and the appellant's 
claim is therefore denied.

II.  DIC

VA will pay DIC benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; if 
the disability was rated by the VA as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death. 38 U.S.C.A. § 1318(b).

In 1995 the veteran was granted TDIU, effective September 7, 
1993.  The veteran died June [redacted], 2003.  As such, at the time 
of his death the veteran had not been continuously rated 
totally disabled for the previous 10 year period.

In July 2003, the appellant requested DIC benefits under 38 
U.S.C.A. § 1318.  While the appellant acknowledged that the 
veteran did not have the requisite 10 years rated as totally 
disabled, she requested a broad and liberal interpretation of 
the regulation.  Unfortunately, the statute is clear in its 
requirement of 10 years, and no interpretation permits this 
threshold to be reduced, even by just a few months. 

It is undisputed that the veteran died decades after his 
discharge from service in 1956, and that he was not in 
receipt of a 100 percent schedular or unemployability rating 
for the 10 year period immediately prior to his death in 
October 1998; and no evidence has been presented to show that 
the veteran was a prisoner of war.  Furthermore, there has 
been no allegation that clear and unmistakable error was made 
in assigning the effective date for the grant of TDIU.  As 
such, there is no basis under 38 C.F.R. § 3.22 upon which to 
award benefits to the appellant under 38 U.S.C.A. § 1318.

The Court of Appeals for Veterans Claims has held that in a 
case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since 
the veteran clearly was not in actual receipt of a 100 
percent schedular or unemployability rating for the 10 year 
period immediately prior to his death in June 2003, and as 
the appellant has not alleged clear and unmistakable error in 
any pertinent rating or Board decision, the appellant's claim 
for entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in December 2003.  By this, and by the statement of the 
case, the appellant was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the appellant's claim was readjudicated in 
December 2004. 

Private and VA treatment records have been obtained, as has 
the veteran's death certificate.  Additionally, the appellant 
was offered the opportunity to testify at a hearing before 
the Board, but she declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.




Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


